Citation Nr: 1810660	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-28 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1984 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran testified at an October 2017 videoconference hearing before undersigned Veterans Law Judge.  A hearing transcript is of record. 


FINDING OF FACT

The Veteran's left knee disorder is related to his military service. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have been met.  38 U.S.C. §§ 1101, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017).  The full award of benefits sought on appeal is being granted at this time.  Consequently, any further discussion respecting the VCAA is not necessary.

Service Connection

The Veteran is seeking entitlement to service connection for a left knee disorder. 

The law provides that service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §3.303(a) (2017).

In general service connection requires (1) evidence of in-service incurrence or aggravation of a disease of injury; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009). 

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  Additionally, evidence of continuous symptoms since active duty is a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38  C.F.R. § 3.303(a).

Based on the evidence of record, the Board finds that service connection for the Veteran's left knee claim is warranted.  

The Veteran's service treatment records reveal treatment for his left knee beginning in 1985 through 1989.  His September 1985 treatment records reveal that the Veteran sustained a left knee injury and was diagnosed with a left knee strain.  The Veteran was seen for a follow-up for left knee pain in February of 1987 and was again diagnosed with a strain of the left knee and prescribed a knee brace.  In April of 1988, the Veteran complained of chronic left knee pain and his treating physician diagnosed him with left knee recurrent pain with occasional synovitis.  Additionally, service treatment records from March 1989 show a diagnosis of patellofemoral arthralgia of the left knee and the Veteran was advised to avoid running and heavy lifting. 

Post-service records reveal that the Veteran was admitted in August of 1992 for a left knee arthroscopy and possible lateral meniscus tear and excision.  An examination of his left knee revealed tenderness to palpitation along the lateral joint and McMurray's sign produced discomfort on the lateral knee.  During a physical exam conducted in February 2012, the Veteran reported feeling weaker in his left knee when flexing and extending. 

The Veteran underwent a VA examination in 2013 and the examiner opined that the Veteran has bilateral knee arthritis that is symmetrical and degenerative in nature.  He further stated that he could not opine on the causation of the Veteran's increased left knee pain without resorting to mere speculation.  However, upon examination he noted that the Veteran's left knee pain was worse than his right and he was unable to fully extend his left knee on testing due to pain on movement and disturbance of locomotion.  No other explanation has provided as to why the Veteran's left knee would be worse than his right knee.  The Board finds the opinions of the Veteran's treating physicians and the fact that he had left knee surgery only two years after discharge to be of significant probative value.  Taking into account the opinions and surgery with the Veteran's statements and service treatment records, the Board finds that the weight of the evidence supports service connection.  As such, service connection for a left knee disorder should be granted. 




ORDER

Service connection for a left knee disorder is granted. 




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


